DETAILED ACTION
This Office Action is in response to Application filed on 05 October 2021 and Preliminary Amendment filed 16 March 2022.
Claim 1 has been cancelled. Claims 2-40 are pending.  The pending claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 10-15, 23- 28, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 6 of U.S. Patent No. 10,503,581. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, and 6 of ‘581 contain every element of claims 2, 10-15, 23- 28, and 36-40 of the instant application and as such anticipate claims 2, 10-15, 23- 28, and 36-40 of the instant application. While claims 15 and 23-27 of the instant application are directed a machine-readable medium claim, this is merely an alternative embodiment of the system claims 1, 4, 5, and 6 of ‘581. While claims 28 and 36-40 of the instant application are directed to a method claim, this is merely an alternative embodiment of the system claims 1, 4, 5, and 6 of ‘581. 
	Claim 2 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 10 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 11 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 12 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 13 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 14 of the instant application maps to claims 1, 4, 5, and 6 of ‘581.
Claim 15 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 23 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 24 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 25 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 26 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 27 of the instant application maps to claims 1, 4, 5, and 6 of ‘581.
Claim 28 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 36 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 37 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 38 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 39 of the instant application maps to claims 1, 4, and 5 of ‘581.
	Claim 40 of the instant application maps to claims 1, 4, 5, and 6 of ‘581.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “At least one machine-readable medium” encompasses signals per se. The specification discloses that “a machine-readable medium may include any mechanism for storing or transmitting information” (See specification paragraph 0118). A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). It is suggested that claims 15-27 be amended to recite “a non-transitory computer-readable storage medium” to overcome this rejection. 
Accordingly, claims 15-27 fail to recite statutory subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12, 15-25, and 28-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al., U.S. Patent App. Pub. 2017/0187585, hereinafter referred to as “Yew”, in view of Greenspan et al., U.S. Patent App. Pub. 2016/0259699, hereinafter referred to as “Greenspan”.
Referring to claim 2, Yew discloses a gateway device for IoT system (See Yew, paragraphs 0001 and 0015). - A network gateway appliance for an Internet of Things (IoT) system, the network gateway appliance comprising: 
Yew discloses the gateway device has a processor (See Yew, paragraph 0015 and 0024). - a processor; and 
Yew discloses gateway has memory and instructions executed by the processor (See Yew, paragraphs 0013, 0015, and 0024). - storage comprising instructions that, when executed by the processor, direct the processor to: 
Yew discloses determining anomalies in field devices (See Yew, paragraph 0045). - match an observed operating characteristic of a live component of the IoT system to an anomaly; and 
Yew discloses reporting the results of test that identify anomalies (See Yew, paragraph 0015). - issue an alert in response to the match.
	Yew does not teach “the IoT system being hybrid a system including live components and simulated components,”.  However, Yew discloses determining if a field device is operating or not (See Yew, paragraph 0045).
	Greenspan discloses collecting information from IoT devices for anomaly detection, wherein the IoT system includes real components and virtual components (See Greenspan, paragraphs 0002 and 0003).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the gateway device for IoT system with anomaly detection of Yew with the collecting information from IoT devices with real components and virtual components of Greenspan.  This would have been obvious to do because comparing data with real components virtual components can be used to check for consistency and determine if the component is malfunctioning (Greenspan, paragraph 0003).

Referring to claim 3, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Yew discloses the report is displayed on a display (See Yew, paragraph 0042). - The network gateway appliance of claim 2, wherein the processor is to issue the alert via a control user interface.

Referring to claim 4, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Yew discloses the field devices include sensors (See Yew, paragraph 0022) and Greenspan discloses sensors providing real-time data (See Greenspan, paragraph 0003 and 0029). - The network gateway appliance of claim 2, wherein the IoT system comprises sensors coupled to the network gateway appliance, and wherein the network gateway appliance monitors the sensors in real-time to match the observed operating characteristic to the anomaly.

Referring to claim 5, Yew and Greenspan disclose all the limitations (See rejection of claim 4) including Greenspan discloses receiving real-time data from the real components (See Greenspan, paragraph 0003). - The network gateway appliance of claim 4, wherein the network gateway appliance monitors time-series data obtained from the sensors.

Referring to claim 6, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Greenspan discloses predicting future behavior of the real devices and proving warnings (See Greenspan, paragraph 0033). - The network gateway appliance of claim 2, wherein the instructions, when executed by the processor, direct the processor to: predict that the IoT system is trending toward the anomaly; and issue an alert in response to the prediction.

Referring to claim 7, Yew and Greenspan disclose all the limitations (See rejection of claim 6) including Greenspan discloses providing corrective measures when components are identified as malfunctioning (See Greenspan, paragraph 0022). - The network gateway appliance of claim 6, wherein the instructions, when executed by the processor, direct the processor to prevent, via a corrective action, the failure in the IoT system in response to the prediction.

Referring to claim 8, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Greenspan discloses providing corrective measures when components are identified as malfunctioning (See Greenspan, paragraph 0022). - The network gateway appliance of claim 2, wherein the instructions, when executed by the processor, direct the processor to prevent, via a corrective action, the failure in the IoT system in response to the match.

Referring to claim 9, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Yew discloses anomalies indicate devices of the system not operating at all or not operating within parameters (See Yew, paragraph 0045).  - The network gateway appliance of claim 2, wherein the anomaly comprises one or more of: a deterioration of the IoT system, an operation overload of the IoT system, a condition where observed operating characteristics of the IoT system are outside normal parameters, or a condition where the IoT system may be rendered unusable or incapable of performing tasks.

Referring to claim 10, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including Yew discloses a profile database to store profiles of field devices (See Yew, paragraph 0047). -The network gateway appliance of claim 2, wherein the anomaly is stored in an anomaly database.

Referring to claim 11, Yew and Greenspan disclose all the limitations (See rejection of claim 2) including storing profiling field devices and testing between the gateway and field devices (See Yew, paragraphs 0015 and 0032). - The network gateway appliance of claim 2, the storage comprising instructions that, when executed by the processor, direct the processor to perform profiling and diagnostics of the IoT system.

Referring to claim 12, Yew and Greenspan disclose all the limitations (See rejection of claim 11) including Yew disclose a regression test database and using regression test to identify anomalies (See Yew, paragraphs 0012 and 0031). - The network gateway appliance of claim 11, wherein to perform profiling and diagnostics of the loT system, the processor is to: generate an entry for an anomaly database for the IoT system; and match the observed operating characteristic the entry in the anomaly database.

Referring to claims 15-25, claims 15-25 are rejected for similar reasons as claims 2-12 respectively, see above rejections.  Yew also discloses a non-transitory machine-readable storage medium with instructions stored on and executed by a processor (See Yew, paragraph 0013).

Referring to claims 28-38, claims 28-38 are rejected for similar reasons as claims 2-12 respectively, see above rejections.  Yew also discloses a method of validating functionality of a gateway device and field devices (See Yew, paragraph 0006).


Allowable Subject Matter
Claims 13-14, 26-27, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any above Double Patenting rejections and 35 USC 101 rejections are also overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2018/0060153 to Innes et al.
- Sensor web for internet of things sensor devices with generating alerts
U.S. Patent App. Pub. 2022/0083414 to Tran Van et al.
- Detection of anomalous state of IoT device with synthesized sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        November 15, 2022